Exhibit 99.2 Ramco-Gershenson Properties Trust Quarterly Financial and Operating Supplement June 30, 2010(unaudited) TABLE OF CONTENTS Page Company Information 1 Quarterly & Year-to-Date Financial Results Consolidated Condensed Statements of Operations 2 Consolidated Condensed Statements of Operations Detail 3 Earnings Per Common Share 4 Calculation of Funds from Operations and Additional Disclosures 5 Selected Financial and Operating Ratios 6 Consolidated Condensed Balance Sheets 7 Consolidated Condensed Balance Sheet Detail 8 Quarterly & Year-to-Date Operating Information Same Property Analysis 9 Leasing Activity Summary Total Shopping Center Portfolio 10 Redevelopment and Development Projects 11 Debt and Market Capitalization Information Summary of Outstanding Debt 12 Loan Maturity and Ammortization Schedule 12 Market Data 14 Portfolio Information Property Summaries 15-17 Top 20 Tenants 18 Summary of Expiring GLA 19 Joint Venture Information Joint Venture Summary of Operations 20 Joint Venture Balance Sheet Summary 21 Summary of Joint Venture Debt 22 Joint Venture Same Property Analysis 23 Joint Venture Leasing Activity Summary 24 Joint Venture Summary of Expiring GLA 25 Ramco-Gershenson Properties Trust Consolidated Condensed Statements of Operations For the Three and Six Months Ended June 30, 2010 (in thousands) Three Months Ended June 30, Six Months Ended June 30, Increase Increase (Decrease) (Decrease) Revenues: Minimum rents $ $ $ ) $ $ $ ) Percentage rents 27 ) Recoveries from tenants ) ) Other property income Fees and management income ) ) Total revenues ) ) Expenses: Real estate taxes ) ) Recoverable operating expenses ) ) Other property operating expenses Depreciation and amortization ) ) General and administrative ) ) Total expenses 44 ) Income from continuing operations before other income and expenses ) ) Other income and expenses: Other income (expense) Gain on sale of real estate 53 98 Earnings (loss) from unconsolidated entities ) ) ) Interest expense ) Impairment charge on unconsolidated joint ventures - - - ) - ) Restructuring costs and other items - ) - ) Income (loss) from continuing operations ) ) ) Discontinued operations: Loss on sale of real estate ) - ) ) - ) Income (loss) from operations ) 75 ) ) ) Income (loss) from discontinued operations ) 75 ) ) ) Net income (loss) Less: Net (income) loss attributable to noncontrolling interest ) ) Net income (loss) attributable to Ramco-Gershenson Properties Trust ("RPT") common shareholders $ ) $ $ ) $ ) $ $ ) Amounts attributable to RPT common shareholders: Income from continuing operations $ $ $ ) $ $ $ ) Income (loss) from discontinued operations ) 70 ) ) ) Net income (loss) $ ) $ $ ) $ ) $ $ ) Property Operating Expense Recovery Ratio 95.0 % 96.7 % 93.4 % 98.1 % Page 2 of 25 Ramco-Gershenson Properties Trust Consolidated Condensed Statesments of Operations Detail For the Three and Six Months Ended June 30, 2010 (in thousands) Three Months Ended June 30, Six Months Ended June 30, Increase Increase (Decrease) (Decrease) Other property income Lease termination income $ $ $ ) $ $ $ Temporary income 96 16 11 TIF revenue 49 - 49 99 - 99 Other [1] [1] Other property income $ Fees and management income Management fees $ $ $ ) $ $ $ ) Leasing fees ) (3
